Brown, G. J. and Holt, J.
(dissenting.)
We concur in the view that the finding of the trial court are in all respects sustained by the evidence, and that the rule of the Cay case, cited in the opinion, controls the question as to the validity *431of the 7 ballots cast by illiterate voters, who were given assistance in marking them without taking the required oath of illiteracy. But if any of those so given assistance were not in need of the same, and were able to mark their own ballots, yet took some third person into the election booth with them on the claim to the election board that they did require help, there was in that act a fraud and deception, and a positive violation of the statutory requirement that each voter shall go into the election booth alone, necessarily, if any effect is to be given the statute at all, rendering the vote so cast illegal and void. If this be not so, then our present voting system is shorn of one of its principal safeguards to an honest expression of the electorate, free from interference by the local political precinct worker. It will not do to temporize with a statutory provision of this importance. The statute Gr. S. 1913, §§ 459 and 465, declares that the voter shall enter the election booth alone and there mark his ballot in secret, and forbids that he disclose or divulge to anyone within the polling place for whom he voted. It would be wholly destructive of the law to hold its violation immaterial, or that the voter guilty of a violation thereof may be heard to say in justification or excuse that the person taken by him into the election booth did not see or know for what candidate or candidates the ballot was marked. The statute is mandatory, the capstone of all provisions designed to guard and protect the secrecy of the ballot, of far greater importance than the requirement that an oath of illiteracy be taken before assistance in marking the ballot be extended to the voter, and should not thus by judicial decree be rendered meaningless and without purpose or effect.
The violation of the statute by one of the voters whose ballot is made to turn the election here in contest is conceded in the opinion, but is passed over as of no importance. In fact the court handles the important question presented with extremely tender caution, advancing as the main support of the conclusion reached, that with this vote counted the contestee “is still elected.”
Thus the door is closed to the unfortunate ignorant voter, and the election booth thrown open to the machinations of the political *432worker, enabling bim by tbe subterfuge here sanctioned and áp-proved, to deliver tbe votes contracted for, and do much to corrupt our elections, particularly in tbe large cities.
Tbe conclusion of the court on this feature of tbe case in our view of tbe question is fundamentally erroneous, and we therefore respectfully dissent.